PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/685,925
Filing Date: 24 Aug 2017
Appellant(s): Fielding, Douglas



__________________
Otto Zsigmond
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 16 November 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 07 January 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that Gioia does not teach that the male anatomical enhancement device is worn during sexual intercourse and does not provide increased girth during sexual intercourse. These arguments are not considered persuasive in that the arguments appear to be directed to the intended use of the device and not to a structural difference between the claimed invention and the prior art. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The male anatomical enhancement device of Gioia meets the structural limitations of the claims and is capable of being used in the same manner (during sexual intercourse while increasing girth of the member it is worn upon).  Further Gioia teaches that the device permits erection (paragraph [0018]) and that the open scrotal aperture allows sexual contact with the user’s scrotum or other suitable purpose and enhanced sexual function (paragraphs [0019] and [0022]), which would broadly include sexual intercourse. As stated above the device of Gioia is clearly 
For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/JOHN P LACYK/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        
Conferees:
/CHARLES A MARMOR II/Supervisory Patent Examiner, Art Unit 3791                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.